Citation Nr: 0032835	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left hip disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1944 to 
November 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that constructively reopened and denied the claims of 
entitlement to service connection for left hip and low back 
disabilities and denied service connection for a bilateral 
knee disability.  

Appellate consideration of the issue of entitlement to 
service connection for a bilateral knee disability will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  A May 1997 Board decision denied service connection for 
chronic left hip and low back disabilities; the veteran was 
notified of the Board decision by letter, and he did not 
appeal.  

2.  New medical evidence received since the May 1997 Board 
decision is probative of the issues of entitlement to service 
connection for left hip and low back disabilities.  

3.  The veteran first complained of left hip pain in 1965 and 
low back pain in 1980, many years after service.  

4.  Three Board Certified Orthopedic Surgeons have opined 
that the veteran's left hip and low back disabilities are not 
related to a service-connected march fracture.  



CONCLUSIONS OF LAW

1.  The May 1997 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  

2.  The evidence received since the May 1997 Board decision 
is new and material evidence; the claims of entitlement to 
service connection for left hip and low back disabilities are 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2000).  

3.  A left hip disability is not proximately due to a 
service-connected disability or otherwise related to service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2000).  

4.  A low back disability is not proximately due to a 
service-connected disability or otherwise related to service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as provided in 38 U.S.C. § 5108 (formerly 38 U.S.C. 
§ 3008), when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (formerly 38 U.S.C.A. § 4004(b)).  

A claim may be reopened if new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) that bears directly and 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Before the Board may reopen such a claim, it must so find 
regardless of what the regional office may have determined in 
this regard.  Barnett v. Brown, 83 F.3d 1380 (1996).

The evidence of record prior to May 1997 that was considered 
by the Board in the May 1997 decision includes lay 
statements, service department records, service medical 
records, and post-service medical records prior to May 1997.  
In numerous lay statements and reports to examiners, the 
veteran contends that his left hip and low back disabilities 
are secondary to a service-connected march fracture with 
callus of the right third metatarsal bone, status post 
excision of Morton's neuroma.  

Service department records show that the veteran worked as a 
supply clerk and that he had overseas service during the 
occupation of Japan from September 1945 to September 1946.  
Service medical records show that the veteran's 
musculoskeletal system was normal at the induction and 
separation examinations, and no left hip or low back 
disabilities were noted at any time in service.  

Post-service VA and private medical records show that the 
veteran was first examined and treated for left hip and low 
back pain in 1980 and 1981.  The veteran reported having left 
hip pain since 1965 and low back pain since early 1980.  He 
reported being in a motorcycle accident in 1970.  The veteran 
was status post left total hip arthroplasty in December 1995.  
Left hip diagnoses prior to May 1997 include degenerative 
joint disease and avascular necrosis of the left hip.  Low 
back diagnoses prior to May 1997 include chronic low back 
pain, rule out degenerative joint disease of the lumbosacral 
spine, osteophyte formation in the upper lumbar spine, 
sacroiliac strain, and probable early mild degenerative 
arthritis of the lumbar spine.  The October 1980 and January 
1981 VA examiners stated that the etiology of the veteran's 
left hip pain was unknown.  The October 1985 and December 
1995 VA examiners opined that the veteran's left hip 
disability was not related to a service-connected march 
fracture.  The December 1995 VA examiner further opined that 
the veteran's low back disability was not related to a 
service-connected march fracture.  In contrast, a June 1989 
VA examiner opined that left hip arthritis with possible 
avascular necrosis and lower back arthritis with pain might 
have resulted from excessive marching and altered gait 
secondary to a right foot metatarsal fracture in service.  

The Board, in its decision, however, weighed all the evidence 
on the merits and concluded that service connection was not 
warranted for a left hip disability or a low back disability.  
The May 1997 Board decision is final, as the veteran did not 
pursue an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

In the instant case, the veteran presented new evidence that 
was not in the record at the time of the May 1997 Board 
decision.  The new evidence submitted since May 1997 includes 
medical records and lay statements.  The new medical records 
since May 1997 show that in July 1998 and February 1999, VA 
examiners opined that the veteran's left hip and low back 
disabilities had absolutely nothing to do with the service-
connected healed stress fracture of the third metatarsal of 
the right foot.  In contrast, in August 1997 and August 1998, 
a private physician stated that the march fracture in service 
caused an abnormal gait that, over time, caused the veteran's 
current left hip and low back problems.  Lay statements since 
May 1997 allege that the march fracture in service caused 
imbalance of the veteran's musculoskeletal system while 
walking that eventually led to left hip arthritis with 
avascular necrosis and degenerative joint disease of the 
lumbosacral spine.  

The lay statements submitted since May 1997 duplicate lay 
assertions considered at the time of the May 1997 Board 
decision.  The medical records presented since May 1997, 
however, constitute new and material evidence because they 
include nexus opinions that bear directly and substantially 
on the issues of entitlement to service connection.  The 
claims therefore must be reopened because the new and 
material evidence, in conjunction with previously considered 
evidence, is so significant that it must be considered to 
fairly decide the merits of the claims.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The claims for service connection may be decided on the 
merits because the VA fulfilled its duty to assist the 
veteran in the development of the claims.  The Board may 
evaluate a reopened claim on the merits after ensuring that 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992); Elkins v. 
West, 2 Vet. App. 422 (1992).  The RO obtained service 
department records, service medical records, and medical 
records from the identified health care providers.  Review of 
the record shows that the veteran received VA examinations, 
filed numerous lay statements with the RO, and declined the 
opportunity for a hearing.  Furthermore, no additional 
development is apparent upon review of the record.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2000).  

Following a review of all the evidence of record, the Board 
concludes that a preponderance of the evidence is against 
entitlement to service connection for left hip and low back 
disabilities on either a secondary or direct basis.  When all 
the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In support of service connection for a left hip disability on 
a secondary basis, a June 1989 VA examiner, the veteran's 
private physician, and the veteran, himself, have opined that 
a service-connected march fracture caused gait abnormality 
and imbalance that led to a current left hip disability.  
Against service connection on a secondary basis, six VA 
examiners from 1985 to 1999 stated that the veteran's left 
hip disability was either of unknown etiology or absolutely 
not related to the march fracture in service.  In particular, 
the February 1999 VA examiner noted that the veteran had been 
examined by two Board Certified Orthopedic Surgeons and had a 
third Board Certified Orthopedic Surgeon review his records 
twice.  In this opinion, the physician noted that the 
veteran's private physician does not appear to have expertise 
as an orthopedic surgeon or rehabilitation specialist, while 
the medical opinions arrayed against the veteran's claim were 
rendered by doctors with particular expertise in these areas.  
The physician further noted that the veteran's metatarsal 
fracture healed uneventfully, and in his opinion, such a 
healed fracture would not lend itself to any correlation with 
later development of degenerative arthritis.  The February 
1999 VA examiner further commented that neither the medical 
literature nor the clinical evidence supports the contention 
that a healed metatarsal fracture in 1945 had anything to do 
with the development of hip arthritis more than thirty-five 
years later.  The Board chooses to give greater evidentiary 
weight to this opinion in particular because of the unique 
expertise of the author in this particular area of medicine 
and because the opinion itself was informed by a thorough 
review of the veteran's claims file, including all the other 
medical opinions of record, in addition to review of relevant 
medical literature.

Although the veteran's own contentions are sincere, his own 
opinion as to the cause of his disabilities cannot be 
considered competent evidence in support of his claim, as he 
does not appear to possess the requisite medical expertise.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In support of service connection for a left hip disability on 
a direct basis, the veteran has offered no evidence.  Against 
service connection on a direct basis, service medical records 
include no in-service diagnosis or treatment of a left hip 
disability, and the veteran reported to several VA examiners 
that his left hip started hurting in 1965, more than fifteen 
years subsequent to service.  The preponderance of the 
evidence is thus against the veteran's claim and entitlement 
to service connection for a left hip disability must be 
denied.  

In support of service connection for a low back disability on 
a secondary basis, a June 1989 VA examiner, the veteran's 
private physician, and the veteran himself have opined that a 
service-connected march fracture caused gait abnormality and 
imbalance that led to a current low back disability.  Against 
service connection on a secondary basis, three VA examiners 
from 1995 to 1999 have stated that the veteran's low back 
disability was absolutely not related to the march fracture 
in service.  The February 1999 VA examiner noted that three 
Board Certified Orthopedic Surgeons disagreed with the 
veteran's private physician and that the uneventful healing 
of the metatarsal fracture would not correlate to later 
development of degenerative arthritis.  Again, the Board 
chooses to give greater evidentiary weight to this particular 
opinion because of the unique expertise of the author in this 
particular area of medicine and because the opinion itself 
was informed by a thorough review of the veteran's claims 
file, including all the other medical opinions of record, in 
addition to review of relevant medical literature.

In support of a claim for service connection for a low back 
disability on a direct basis, the veteran has offered no 
evidence.  Against service connection on a direct basis, 
service medical records include no in-service diagnosis or 
treatment of a low back disability, and the veteran's own 
report to several VA examiners that his low back started 
hurting in 1980, over thirty years after service.  Thus, the 
preponderance of the evidence is against the claim and 
entitlement to service connection for a low back disability 
is denied.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left hip disability 
is reopened; and the benefit sought is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened; and the benefit sought is denied.  
REMAND

The veteran alleges that he has a current bilateral knee 
disability related to a service-connected march fracture.  In 
August 1997, his private physician opined that the veteran 
had been plagued with musculoskeletal problems, including an 
abnormal gait, joint pain, and balance problems, since a 
march fracture of both feet during basic training.  The 
physician enclosed a copy of a black and white photo, 
3 inches by 4 inches, which purported to show the veteran's 
abnormal gait in June 1985.  

The VA has a duty to assist the veteran in obtaining a VA 
examination to determine whether a current bilateral knee 
disability is related to a service-connected march fracture 
or any other event in active service.  If a diagnosis is not 
supported by the finding on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2000).  This matter is 
therefore remanded to the RO for further development as 
follows:  

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for knee complaints.  After 
securing the necessary release(s), the RO 
should obtain these records for inclusion 
in the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted.  Failure of the 
veteran to report for the scheduled 
examination(s) without good cause could 
result in the denial of the claim(s).  38 
C.F.R. § 3.655 (2000).  The claims file, 
including any records obtained pursuant 
to the above request should be made 
available to and reviewed by the examiner 
in conjunction with the examination and 
the examination report must be annotated 
in this regard.  It is essential that the 
examiner review the claims folder in its 
entirety.  The examiner should also take 
specific note of the veteran's reported 
and documented medical history, including 
in-service and post-service bilateral 
knee disability.  

The examiner should then offer a medical 
opinion as to:  a) the current diagnosis 
of any knee disability identified  and 
the rationale therefor; b) the etiology 
of any knee disabilities; and c) whether 
it is as likely as not that a current 
bilateral knee disability is proximately 
due to a service-connected march fracture 
or is related to any other event in 
active service.  All opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and that all notification and 
evidentiary development required by the 
Veterans Claims Assistance Act of 2000 
has been accomplished.  Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

4.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a bilateral knee 
disability based on the entire evidence 
of record.  All pertinent laws, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). A 
reasonable period of time for a response 
should be afforded.  

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate review.  B y this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

